907 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Lee ALSTON, Plaintiff-Appellant,v.J.J. CLARK, Warden, Federal Correctional Institution,Petersburg, Virginia;  Carl Casterline,Defendants-Appellees.
No. 90-6271.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 88-292-N)
Ronnie Lee Alston, appellant pro se.
Anita K. Henry, Office of the United States Attorney, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ronnie Lee Alston appeals from the district court's order granting summary judgment for defendants.  He initiated this action under 28 U.S.C. Sec. 2241, but his petition contained some claims more properly brought in a Bivens* action.  After a thorough review of the record, we affirm the grant of summary judgment on all claims on the reasoning of the district court.  Alston v. Clark, C/A No. 88-292-N (E.D.Va. Jan. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  The district court construed Alston's Sec. 2241 petition as a Bivens complaint